  Case 2:19-cv-11696-MCA-MAH Document 42 Filed 11/26/19 Page 1 of 1 PageID: 821
                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2046
                                                              enes.hajdarpasic@usdoj.gov         fax: (973) 297-2010
Enes Hajdarpasic
Assistant United States Attorney
                                                              November 26, 2019

BY ECF
Honorable Madeline Cox Arleo
United States District Court
for the District of New Jersey
Martin Luther King, Jr., Fed’l Bldg. & U.S. Cthse.
Newark, NJ 07101

          Re:       W.A.O., et al. v. Kenneth T. Cuccinelli II et al.
                    Case 2:19-cv-11696-MCA-MAH

Dear Judge Arleo:

      This office represents Defendants in this matter. The parties appeared before the
Court for a status conference on November 21, 2019. The Court scheduled another status
conference on January 7, 2019. Given the procedural posture of the case and the
continuing obligations under the orders of the Court, Defendants respectfully request an
extension of the deadline to answer to January 14, 2019. I have conferred with opposing
counsel, Catherine Weiss, Esq., and Plaintiffs consent to the extension request. A
proposed order of extension is attached to this letter. Thank you for the Court’s
consideration of this matter.


                                                              Respectfully submitted,

                                                              CRAIG CARPENITO
                                                              United States Attorney

                                                     By:      s/ Enes Hajdarpasic

                                                              ENES HAJDARPASIC
                                                              Assistant United States Attorney
CC: Counsel of Record by ECF
